Citation Nr: 1311777	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a brain tumor, to include as a result of exposure to herbicides and other toxic chemicals.

3.  Entitlement to service connection for headaches, to include as secondary to a brain tumor.

4.  Entitlement to service connection for blurred vision, to include as secondary to a brain tumor and headaches.

5.  Entitlement to service connection for a back disability, to include as secondary to a brain tumor.

6.  Entitlement to service connection for a hip disability, to include as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, this case was remanded by the Board for the RO to schedule a hearing for the Veteran before the Board.  Pursuant to that remand, in December 2012 the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a video-conference hearing.  A transcript of the hearing is of record.  At the hearing it was agreed that the record would be held open for 60 days so the Veteran could obtain additional evidence.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to service connection for a brain tumor, headaches, blurred vision, and back and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at his hearing before the Board on December 12, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of the appeal for entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for hypertension, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

In the present case, on December 12, 2012, in testimony at his video-conference hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for hypertension.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed.


ORDER

The appeal seeking entitlement to service connection for hypertension is dismissed.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for a brain tumor, headaches, blurred vision, and hip and back disabilities must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

Brain tumor

The Veteran contends that he has a brain tumor due to possible exposure to Agent Orange during service in Hawaii while handling cargo nets and slings that contained items which came directly from the Republic of Vietnam.  Alternatively, he contends that his brain tumor is related to inhaling toxic chemicals during 54 days of service in the Indian Ocean.

The Veteran's Form DD 214 does not reflect sea or foreign service and service personnel records found on microfiche are to a significant extent not legible.  Accordingly, the RO/AMC should verify from alternative sources any sea or foreign service, to include service in Hawaii and the Indian Ocean.  See 38 U.S.C.A. § 5103A(b) (West 2002).

The Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides where such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that where a Veteran provides sufficient information regarding the approximate dates, location, and nature of the alleged exposure, a detailed statement of the Veteran's claimed herbicide exposure should be furnished to the Compensation and Pension (C&P) Service via e-mail, and a review requested of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicide were used as alleged.  If the exposure is not verified by the C&P Service's review, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.

While the Veteran's Form DD-214 reflects a military occupational specialty of shore party specialist, it is open to question as to whether the Veteran was exposed to herbicides in the process of unloading cargo while stationed in Hawaii and/or while onboard a ship for 54 days in the Indian Ocean.  Therefore, the RO should attempt to verify any associated alleged herbicide exposure in accordance with the procedures provided in VA's Adjudication Procedure Manual.  The United States Court of Appeals for Veterans' Claims has consistently held that the evidentiary development procedures provided in VA's Adjudication Procedure Manual, M21-1MR, are binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with the applicable M21-1MR provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1MR).

As regards treatment of the Veteran's brain tumor, the STRs are void of any diagnosis or treatment of a brain tumor.  Post-service records include a March 2005 letter from Dr. Zuniga which notes a diagnosis of malignant anaplastic astrocytoma of the right frontal brain lobe which was discovered and resected in 1993.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a brain tumor, as the record does not include an opinion as to whether any current brain tumor, or residuals thereof, is related to the Veteran's service.

Back and hip disabilities, headaches, and blurred vision

The Veteran contends that he has a back disability related to pulling on a cargo net or sling during service.  Alternatively, he contends that he has a back disability secondary to his brain tumor.  STRs include a September 1978 report which reflects that he strained his back after lifting a heavy object and was placed on light duty for 48 hours.  Post service, a March 2005 report from Dr. Zuniga notes that the Veteran had residual and recurrent chronic pain related to his left hip arthroplasty which also affected his low back.

The Veteran also contends that he has a hip disability from high dose steroid use for treatment of his brain tumor.  STRs include an October 1977 report which reflects a complaint of right hip pain while running PT with no history of trauma.  Post service, a March 2005 report from Dr. Zuniga noted aseptic left hip necrosis as a complication from high dose steroid treatment of the Veteran's brain tumor.  The physician also noted that the Veteran underwent a left total hip arthroplasty.

The Veteran also contends that he has blurred vision and headaches secondary to his brain tumor.  STRs include a July 1981 report which reflects complaints of headaches and blurred vision.  Post service, a March 2005 report from Dr. Zuniga notes residuals of headaches status post removal of brain tumor in 1993.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. at 419; McLendon, 20 Vet. App. at 83.

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for VA examinations in response to his claims for service connection for a brain tumor, back and hip disabilities, headaches, and blurred vision as the record does not include an opinion as to whether any current back and hip disabilities, headaches, or blurred vision are related to the Veteran's service.

The Board notes that the Veteran failed to attend VA examinations scheduled in 2007 and 2011.  With regard to the examinations in 2007, in his May 2008 substantive appeal, the Veteran contended that he did not receive notice of the examinations.  The claims file does not contain a copy of the letter that notified the Veteran of the date and time of those examinations.  With regard to the examinations in 2011, the claims file contains a copy of a March 2011 letter that notified the Veteran of upcoming VA examinations; this notice was not returned by the U.S. Postal Service as undeliverable and the Veteran has not provided good cause as to why he was not able to attend those examinations.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the Veteran's service connection claims (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examinations sent to him by the pertinent VA medical facility.

The Board further notes that the claims file contains records of VA medical treatment received by the Veteran through March 2011.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein. 38 C.F.R. § 3.159(c)(1) and (2).

In addition, additional private treatment should be requested and obtained.  In this regard, in a March 2005 authorization the Veteran indicated treatment with Dr. Zuniga and the Nueces County Hospital District, in Corpus Christi, Texas, since November 2003.  However, the record only contains a March 2005 report and an April 2005 medical release provided to the Texas Department of Health and Human Services, whose records are also not associated with the claims file.  Further, VA treatment records include a December 2003 social work note which indicates that the Veteran had a vision test scheduled that month with Drs. McIntyre, Garza, and Avila located at the Padres Staples Mall in Corpus Christi, Texas, but there is no record of this visit in the claims file.  An October 2006 report also indicates treatment of the Veteran's brain cancer at Christus St. Elizabeth hospital in Beaumont, Texas, 14 years ago, but these records are not in the Veteran's claims file.  Finally, in December 2012, the Veteran testified that Dr. Wilson treated him for a brain tumor in the 1990s, but died from pancreatic cancer two years ago.  However, the Veteran testified that the physician's files may be located at Southeast Texas Medical Association (SETMA).  Accordingly, the Veteran's outstanding private treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Texas Department of Health and Human Services, all records related to the Veteran's claim for disability benefits, including all medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, to include Dr. Zuniga and the Nueces County Hospital District in Corpus Christi, Texas; Dr. Wilson and the Southeast Texas Medical Association (SETMA) in Beaumont, Texas; CHRISTUS Saint Elizabeth Hospital in Beaumont, Texas; and Doctors McIntyre, Garza, and Avila located at the Padres Staples Mall in Corpus Christi, Texas.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since March 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The RO/AMC, given the illegibility of a significant portion of the service personnel records found on the microfiche, should verify any foreign or overseas service, to include service in Hawaii and the Indian Ocean.

4.  The RO/AMC should comply with the evidentiary development in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(o).  Specifically, ask the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure during service in Hawaii and the Indian Ocean.  If the Veteran responds with sufficient information, the RO should furnish the Veteran's detailed description of exposure to C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were stored or used, as alleged.

If the Veteran fails to provide the requested detailed information regarding his exposure to herbicides during service in Hawaii and the Indian Ocean, the RO should refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

5.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current brain tumor, or residuals thereof.  The claims folder should be reviewed and that review should be indicated in the examination report.   The rationale for all opinions should be provided. Specifically, the examiner should provide the following information:

	(a)  Diagnose any current brain tumor, or residuals thereof.

(b)  Is it at least as likely as not (50 percent or more probability) that any current brain tumor, or residuals thereof, was incurred in or aggravated by the Veteran's service, to include any exposure to herbicides and/or chemicals?  The examiner must consider the Veteran's statements regarding the incurrence of a brain tumor, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  Schedule a VA examination or evaluation to determine the nature and etiology of any current headaches.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current headaches.

(b)  Is it at least as likely as not (50 percent or more probability) that any current headaches were incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of any headaches, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any current headaches are proximately due to or were aggravated by the Veteran's brain tumor?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

7.  Schedule a VA examination or evaluation to determine the nature and etiology of any current blurred vision.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current blurred vision.

(b)  Is it at least as likely as not (50 percent or more probability) that any current blurred vision was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of blurred vision.  

(c)  Is it at least as likely as not (50 percent or more probability) that any current blurred vision is proximately due to or was aggravated by the Veteran's brain tumor and/or headaches?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

8.  Schedule a VA examination or evaluation to determine the nature and etiology of any current back disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current back disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current back disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of any back disability.  

(c)  Is it at least as likely as not (50 percent or more probability) that any current back disability is proximately due to or was aggravated by the Veteran's brain tumor?

9.  Schedule a VA examination or evaluation to determine the nature and etiology of any current hip disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current hip disability.

	(b)  Is it at least as likely as not (50 percent or more probability) that any current hip disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a hip disability.  

(c)  Is it at least as likely as not (50 percent or more probability) that any current hip disability is proximately due to or was aggravated by the Veteran's back disability?

(d)  Is it at least as likely as not (50 percent or more probability) that any current hip disability is proximately due to or was aggravated by treatment of the Veteran's brain tumor, to include the use of high dose steroids?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

10.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

11.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


